Name: Commission Regulation (EEC) No 2408/80 of 16 September 1980 on the sale for export at a price fixed in advance of bone-in beef held by the French intervention agency and amending Regulation (EEC) No 1687/76
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 248/ 10 Official Journal of the European Communities 19. 9 . 80 COMMISSION REGULATION (EEC) No 2408/80 of 16 September 1980 on the sale for export at a price fixed in advance of bone-in beef held by the French intervention agency and amending Regulation (EEC) No 1687/76 HAS ADOPTED THIS REGULATION : Article 1 1 . Some 60 tonnes of hindquarters of beef held by the French intervention agency as a result of buying-in pursuant to Regulation (EEC) No 701 /79 shall be sold for export. 2 . The product, its presentation and selling price are fixed in Annex I. 3 . The sales shall take place in accordance with the provisions of Regulation (EEC) No 2173/79 and in particular Articles 2 to 5 thereof, and of Regulation (EEC) No 1687/76. 4. Details relating to the quantities and to the places where the products are stored may be obtained by interested parties at the address given in Annex II . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( J ), as last amended by Regulation (EEC) No 2916/79 (2), and in particular Article 7 (3) thereof, Whereas the French intervention agency has stocks of beef bought-in pursuant to Commission Regulation (EEC) No 701 /79 (3), as amended by Regulation (EEC) No 900/79 (4) ; whereas the characteristics of this meat are such that its sale for export should be permitted ; Whereas Article 2 ( 1 ) of Council Regulation (EEC) No 98/69 (5), as amended by Regulation (EEC) No 429/77 (6), provides that some of the meat held by intervention agencies may be disposed of for export, and that the selling prices of the meat may be fixed in advance ; whereas it is appropriate to make use of this system of selling ; Whereas the provisions of Commission Regulation (EEC) No 2173/79 (7) as regards selling at a price fixed in advance should be complied with ; whereas provi ­ sion should be made for a waiver from the second subparagraph of Article 2 (2) of that Regulation , owing to the administrative difficulties which application of this rule raises in some Member States ; Whereas it is necessary to provide for lodging of a security sufficiently high to guarantee the export of this beef ; whereas it is further necessary to amend Commission Regulation (EEC) No 1 687/76 (8), as last amended by Regulation (EEC) No 1302/80 (9) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, Article 2 Notwithstanding the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79, applications for purchase should not include a statement of the ware ­ house or warehouses where the products applied for are stored. Article 3 Notwithstanding Article 15 ( 1 ) of Regulation (EEC) No 2173/79, the security shall be 100 ECU per 100 kilograms. (&gt;) OJ No L 148, 28 . 6. 1968 , p. 24. (2) OJ No L 329, 24. 12. 1979, p. 15 . P) OJ No L 87, 7 . 4. 1979, p. 22. Article 4 Regulation (EEC) No 1687/76 is hereby amended as follows : In Part 1 to the Annex 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following point 21 and footnote 21 relating thereto are added : *21 . Commission Regulation (EEC) No 2408/80 of 16 September 1980, on the sale for export at (*) OJ No L 112, 5 . 5 . 1979, p. 14. (5 ) OJ No L 14, 21 . 1 . 1969, p. 2. ( «) OJ No L 61 , 5 . 3 . 1977 , p. 18 . ( 7) OJ No L 251 , 5 . 10 . 1979, p. 12 . ( ») OJ No L 190, 14. 7 . 1976, p. 1 . 9) OJ No L 133, 30. 5 . 1980 , p. 19 . 19. 9. 80 No L 248/ 11Official Journal of the European Communities a price fixed in advance of bone-in beef held by the French intervention agency (21 ). Article 5 This Regulation shall enter into force on 22 September 1980.(21) OJ No L 248, 19 . 9 . 1980, p. 10. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 1980 . For the Commission Finn GUNDELACH Vice-President No L 248/ 12 Official Journal of the European Communities 19 . 9 . 80 BILAG I  ANHANG I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I Salgspris i ECU pr. 100 kg af produkterne Verkaufspreise in ECU je 100 kg des Erzeugnisses Selling price in ECU per 100 kg of product Prix de vente en Ã cus par 100 kg de produit Prezzi di vendita in ECU per 100 kg di prodotto Verkoopprijzen in Ecu per 100 kg produkt FRANCE  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola » provenant des : Jeunes bovins : 220,250 BILAG II  ANHANG II ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Interventionsorganernes adresser Anschrift der Interventionsstelle Address of the intervention agency Adresse de l'organisme d'intervention Indirizzo dell'organismo d'intervento Adres van het interventiebureau FRANCE : ONIBEV Tour Montparnasse 33 , avenue du Maine 75755 Paris Cedex 15 TÃ ©l . 538 84 00, tÃ ©lex 260 643